Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman et al. (US20050112428).
2.    Regarding claims 1-20, Freeman teaches a fuel cell control system (see Fig. below) including at least two or more fuel cell groups, each fuel cell group having at least one fuel cell connected in parallel, the fuel cell control system comprising:
a unit level controller configured to control an output of a single fuel cell;
a group level controller configured to determine an output distribution for each fuel cell based on a performance decrease rate of each fuel cell within a fuel cell group; and
a system level controller configured to determine a total output of the fuel cell system according to a power demand for a grid and determine an output distribution for each fuel cell group within the total output (see Fig. below).

3.	Freeman teaches a fuel cell control system (see Fig. below) including at least two or more fuel cell groups, each fuel cell group having at least one fuel cell connected in parallel, the fuel cell control system comprising:
a unit level controller configured to control an output of a single fuel cell;
a group level controller configured to determine an output distribution for each fuel cell based on a performance decrease rate of each fuel cell within a fuel cell group; and
a system level controller configured to determine a total output of the fuel cell system according to a power demand for a grid and determine an output distribution for each fuel cell group within the total output, wherein, if an error occurs in the unit level 

4.	Freeman teaches a fuel cell control system (see Fig. below) including at least two or more fuel cell groups, each fuel cell group having at least one fuel cell connected in parallel, the fuel cell control system comprising:
a unit level controller configured to control an output of a single fuel cell;
a group level controller configured to determine an output distribution for each
fuel cell based on a performance decrease rate of each fuel cell within a fuel cell group; and a system level controller configured to determine a total output of the fuel cell system according to a power demand for a grid and determine an output distribution for  each fuel cell group within the total output,
wherein, if an error occurs in any group level controller, a unit level controller connected to the group level controller experiencing the error sets a current output of a fuel cell as a final value and maintains an output of the fuel cell at the set final value (see Fig. below).

5.	Freeman teaches a fuel cell control system (see Fig. below) including at least two or more fuel cell groups, each fuel cell group having at least one fuel cell connected in parallel, the fuel cell control system comprising:
a unit level controller configured to control an output of a single fuel cell;
a group level controller configured to determine an output distribution for each
fuel cell based on a performance decrease rate of each fuel cell within a fuel cell group; and a system level controller configured to determine a total output of the fuel cell system according to a power demand for a grid and determine an output distribution for each fuel cell group within the total output,
wherein, if an error occurs in any group level controller, a unit level controller connected to the group level controller experiencing the error halts an output of a fuel cell (see Fig. below).

6.	Freeman teaches a method of controlling a fuel cell system (see Fig. below) including at least two or more fuel cell groups, each fuel cell group having at least one fuel cell connected in parallel, the method comprising:
determining a total output of the fuel cell system according to a power demand for a grid and determining an output distribution of each of the fuel cell groups within
the total output, the determining of the total output and the determining of the output
distribution of each of the fuel cell groups performed by a system level controller;
determining an output distribution of each of the fuel cells within a fuel cell group based on a performance decrease rate of each fuel cell within the fuel cell group, the determining of the output distribution of each of the fuel cells performed by a group level controller; and controlling an output of each of the fuel cells, the controlling performed by a unit level controller (see Fig. below).

    PNG
    media_image1.png
    746
    969
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    563
    670
    media_image2.png
    Greyscale



“Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)” (MPEP 2112.02).
8.	Furthermore, Freeman appears to teach all the structural limitations in instant claims 1-20, and “a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim”. (MPEP 2114).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLATUNJI A GODO/Primary Examiner, Art Unit 1722